In re Smith, Suzette M.; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “I”, No. 95-7333.
Writ granted, relator is ordered released. Judgment issued on May 23, 1995 awarding temporary provisional custody to Barbara and Frank Ben is still in effect. Mr. Richelieu is ordered to produce the children in the trial court within 72 hours.
WATSON, J., joins in order to release relator.
VICTORY, J. would grant writ and order immediate release of applicant.
KIMBALL, J., not on panel.